THIRD DIVISION
                              ELLINGTON, P. J.,
                          ANDREWS and RICKMAN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                   December 29, 2017




  In the Court of Appeals of Georgia
   A17A2058. BISHOP v. GOINS et al.
   A17A2059. BISHOP et al. v. POWELL et al.

         ELLINGTON, Presiding Judge.

         In 2015, Steve and Jodi Bishop appealed from stalking protective orders that

  the Superior Court of Jasper County entered on petitions filed by their neighbors,

  Bernie and Michael Goins and Jana and Keith Powell (collectively, “the petitioners”).

  This Court consolidated the cases and affirmed the orders in an unpublished

  decision.1 The petitioners then filed motions for costs and attorney fees incurred in

  the appellate proceedings. The trial court granted the petitioners’ motions for costs

  and attorney fees. This Court granted the Bishops’ applications for discretionary



     1
      Case No. A16A0895, Bishop v. Goins; Case No. A16A0896, Bishop v. Goins; Case
No. A16A0897, Bishop et al. v. Powell et al., decided September 8, 2016.
  appeal of the attorney fee awards to consider whether OCGA § 16-5-94 (d) (3)

  authorizes such awards in connection with appellate proceedings. Finding that it does,

  as explained below, we affirm.

          As explained in detail in our September 8, 2016 decision, the record shows that

  the Bishops had contentious relationships with the petitioners, who lived on the same

  street in Monticello as the Bishops. The petitioners, acting pro se, obtained twelve-

  month stalking protective orders against the Bishops in 2014.2 The Bishops did not

  appeal from those orders.

          One year later, the petitioners moved for a three-year extension of the

  protective orders. At a hearing, the petitioners presented evidence to show that both

  Steve and Jodi Bishop violated the twelve-month orders during the time that they

      2
        See OCGA § 16-5-94 (d) (“The [trial] court may grant a protective order or
approve a consent agreement to bring about a cessation of conduct constituting stalking.”).
      A person commits the offense of stalking when he or she follows, places
      under surveillance, or contacts another person at or about a place or places
      without the consent of the other person for the purpose of harassing and
      intimidating the other person.
OCGA § 16-5-90 (a) (1). The statute further provides that
      the term “harassing and intimidating” means a knowing and willful course of
      conduct directed at a specific person which causes emotional distress by
      placing such person in reasonable fear for such person’s safety or the safety
      of a member of his or her immediate family, by establishing a pattern of
      harassing and intimidating behavior, and which serves no legitimate purpose.
Id.

                                             2
were in effect. The trial court entered three-year protective orders against the Bishops

on November 10, 2015. After the Bishops filed notices of appeal from those orders,

the petitioners hired attorney Hays McQueen to handle the appeals.

      This Court concluded that the petitioners had presented reasonable evidence

that the Bishops engaged in continued stalking after the entry of the twelve-month

protective orders and, therefore, that the trial court did not abuse its discretion in

extending the orders for three years under OCGA § 16-5-94 (d). After this Court

affirmed the orders, the petitioners filed motions for costs and attorney fees under

OCGA § 16-5-94 (d) (3). The motions expressly sought to recoup attorney fees

expended when the cases were on appeal to this Court. The trial court granted the

motions, awarding the Goinses $4,907.06 in attorney fees against Steve Bishop and

awarding the Powells $4,873.90 against both Jodi and Steve Bishop.

      1. The Bishops contend that the trial court erred in failing to grant their motion

to dismiss the petitioners’ motions for costs and attorney fees. This Court affirmed

the stalking protective orders on September 8, 2016; the Powells filed their motion

for costs and attorney fees in the trial court on October 3, and the Goinses filed their

motion on October 5, 2016; the clerk of the trial court filed the remittiturs from this

Court on October 17, 2016. The Bishops argue that, because the petitioners’ filed

                                           3
  their motions for costs and attorney fees before the filing of the remittiturs, the

  motions were not properly before the trial court “and any proceedings relative thereto

  were a nullity.”

          When a case is remanded from an appellate court to the trial court, the trial

  court reacquires jurisdiction of a case on the date that its clerk files the remittitur of

  the appellate court. Marsh v. Way, 255 Ga. 284 (1) (336 SE2d 795) (1985).3 Although

  the trial court may be initially without jurisdiction to entertain a motion that is filed

  before the trial court is re-invested with jurisdiction by the filing of the remittitur,

  however, this does not mean that such a prematurely-filed motion may not be

  considered by the trial court. Id. As the Supreme Court explained, when a trial court

  acts on a motion after the filing of the remittitur, it is reasonable to conclude that the

  trial court adopts that motion as a pending matter. Id. To hold that the trial court could

  not properly consider a motion unless the movant takes “the redundant and

      3
        See also Hagan v. Robert & Co. Assocs., 222 Ga. 469, 470-471 (1) (150 SE2d 663)
(1966) (The jurisdiction of an appellate court over a case ends when its remittitur is
transmitted to and filed in the trial court, and the trial court is thereby reinvested with
jurisdiction over the case for all purposes to which such remittitur related.), abrogated by
Jackson v. State, 286 Ga. 407, 408 (688 SE2d 351) (2010); Marsh v. Way, 173 Ga. App.
399, 401 (2) (326 SE2d 499) (1985) (“[T]he date on which the trial court is re-invested
with jurisdiction of a case upon remand from the appellate court is the date of the actual
filing of the remittitur in the trial court[.]”) (citation omitted), affirmed, Marsh v. Way, 255
Ga. 284 (1) (336 SE2d 795) (1985).

                                               4
perfunctory step of refiling the motion would place form over substance[.]” (Citation

and punctuation omitted.) Id. Moreover, the Supreme Court explained, a trial court

is authorized to hear motions orally presented to it during hearings. Id. Where the trial

court’s order stated that a motion was presented and argued at a hearing, “[t]he

motion, therefore, was effectively presented to the trial court.” (Citations and

punctuation omitted.) Id. at 284-285 (1) (citations omitted).

      Here, the trial court entered its ruling on the petitioners’ motions for costs and

attorney fees on May 12, 2017, after it was re-invested with jurisdiction by the filing

of the remittitur. The Bishops’ argument lacks merit.

      2. The Bishops contend that OCGA § 16-5-94 (d) (3) does not authorize the

award of costs and attorney fees incurred in connection with a litigant’s exercise of

the right to directly appeal the granting of a stalking protective order. We review a

trial court’s decision whether to award attorney fees for an abuse of discretion. Odum

v. Russell, _ Ga. App. _ (2) (802 SE2d 829) (2017) (fees awarded under OCGA §§

19-6-2 (a) and 19-9-3 (g)); de Louis v. Sheppard, 277 Ga. App. 768, 771 (3) (627

SE2d 846) (2006) (fees awarded under OCGA § 16-5-94 (d)).

      “As a general rule, Georgia law does not provide for the award of attorney fees

even to a prevailing party unless authorized by statute or by contract.” Suarez v.

                                           5
Halbert, 246 Ga. App. 822, 824 (543 SE2d 733) (2000). See Cason v. Cason, 281 Ga.
296, 299 (2) (637 SE2d 716) (2006) (accord); Cary v. Guiragossian, 270 Ga. 192,

195 (4) (508 SE2d 403) (1998) (accord). A determination of whether appellate fees

authorized by statute may be awarded turns on the language of the statute permitting

the recovery of attorney fees. Kautter v. Kautter, 286 Ga. 16, 19-20 (4) (c) (685 SE2d

266) (2009). The statute invoked by the petitioners, OCGA § 16-5-94 (d), provides,

in relevant part, that a “court may grant a protective order or approve a consent

agreement to bring about a cessation of conduct constituting stalking. Orders or

agreements may . . . [a]ward costs and attorney’s fees to either party[.]” OCGA § 16-

5-94 (d) (3).

      When we interpret any statute, we necessarily begin our analysis with
      familiar and binding canons of construction. In considering the meaning
      of a statute, our charge as an appellate court is to presume that the
      General Assembly meant what it said and said what it meant. Toward
      that end, we must afford the statutory text its plain and ordinary
      meaning, consider the text contextually, read the text in its most natural
      and reasonable way, as an ordinary speaker of the English language
      would, and seek to avoid a construction that makes some language mere
      surplusage. And when the language of a statute is plain and susceptible
      to only one natural and reasonable construction, courts must construe
      the statute accordingly. Finally, because any statute that provides for the


                                          6
          award of attorney fees is in derogation of common law, it must be
          strictly construed against the award of such damages.


  (Punctuation and footnotes omitted.) Kemp v. Kemp, 337 Ga. App. 627, 632-633 (788

  SE2d 517) (2016) (construing attorney fee provision in OCGA § 53-12-302). OCGA

  § 16-5-94 (d) provides that a stalking protective order may award costs and attorney

  fees; it does not expressly provide that a separate order issued post-appeal may award

  costs and appellate attorney fees.

          Our appellate courts have held that some attorney fee statutes authorize an

  award of appellate attorney fees and that other statutes do not. We have held that

  “neither OCGA § 9-15-14 (b) nor OCGA § 13-6-11 authorizes a trial court to award

  expenses of litigation for proceedings before the appellate courts, because these

  statutes base the award of litigation expenses upon conduct that occurred at the trial

  court level.” (Citation and punctuation omitted.) Springside Condo. Assn. Inc. v.

  Harpagon Co. LLC, 298 Ga. App. 39, 40 (1) (679 SE2d 85) (2009).4

      4
        See In re Estate of Zeigler, 295 Ga. App. 156, 161 (2) (d) (671 SE2d 218) (2008)
(accord); OCGA §§ 9-15-14 (b) (“The court may assess reasonable and necessary
attorney’s fees and expenses of litigation in any civil action in any court of record if, upon
the motion of any party or the court itself, it finds that an attorney or party brought or
defended an action, or any part thereof, that lacked substantial justification or that the
action, or any part thereof, was interposed for delay or harassment, or if it finds that an
attorney or party unnecessarily expanded the proceeding by other improper conduct,

                                              7
           In some statutes, on the other hand, the General Assembly expressly included

  fees for legal services incurred during an appeal.5 The Supreme Court of Georgia has

  interpreted a statute that gives the trial court the discretion to award fees “at any time”

  during a case to include an award of appellate attorney fees.6 A party can even


including, but not limited to, abuses of discovery procedures[.]”); 13-6-11 (“The expenses
of litigation generally shall not be allowed as a part of the damages; but where the plaintiff
has specially pleaded and has made prayer therefor and where the defendant has acted in
bad faith, has been stubbornly litigious, or has caused the plaintiff unnecessary trouble and
expense, the jury may allow them.”); see also Kautter v. Kautter, 286 Ga. at 19-20 (4) (c)
(“Attorney fees incurred in connection with appellate proceedings are not recoverable
under OCGA § 9-15-14 because implicit in the language of that statute is that a court of
record of this state may impose reasonable and necessary attorney fees and expenses of
litigation for proceedings before that court, which were brought for purposes of
harassment or delay or lacked substantial justification.”) (citation and punctuation omitted;
emphasis in original); cf. OCGA § 9-11-68 (b) (expressly limiting an award of fees under
the statute to those incurred from the date of the rejection of an offer of settlement through
the entry of judgment).
       5
        See Yates Paving & Grading Co. v. Bryan County, 265 Ga. App. 578, 582-584
(594 SE2d 756) (2004) (Appellate attorney fees may be recovered under the Georgia
Prompt Pay Act, pursuant to OCGA § 13-11-8, which provides in pertinent part, “[i]n any
action to enforce a claim under [the Act], the prevailing party is entitled to recover a
reasonable fee for the services of its attorney including but not limited to trial and appeal
and arbitration[.]”).
       6
         Kautter v. Kautter, 286 Ga. at 19-20 (4) (c) (Appellate attorney fees may be
recovered under OCGA § 19-6-2 (a), which provides in pertinent part, “[t]he grant of
attorney’s fees as a part of the expenses of litigation, made at any time during the pendency
of the litigation [of an action] for alimony, divorce and alimony, or contempt of court
arising out of either an alimony case or a divorce and alimony case . . . shall be . . . [w]ithin
the sound discretion of the court.”).

                                               8
  recover attorney fees incurred on appeal when attorney fees in general are statutorily

  authorized. Evans County Bd. of Commrs. v. Claxton Enter., 255 Ga. App. 656, 659

  (3) (566 SE2d 399) (2002). In Evans County, we noted that nothing in the fee

  provision under the Open Meetings Act expressly limited recovery of attorney fees

  to those incurred in trial court litigation. Id.7 We noted that the General Assembly

  used the term “proceeding,” which can apply “to a court of any level,” and inferred

  that the recovery of fees was not intended to apply to litigation only in the trial court.

  Id. Then, we reasoned that the Act was intended to protect the public from closed-

  door politics and that, because permitting recovery of fees and costs incurred on

  appeal encourages private enforcement of the Act’s provisions, making appellate fees

  compensable would further the purpose of the Act. Id. at 659-660 (3).8

      7
        See OCGA § 50-14-5 (b) (In any action brought to enforce the provisions of the
Open Meetings Act, “in which the court determines that an agency acted without
substantial justification in not complying with [the Act], the court shall, unless it finds that
special circumstances exist, assess in favor of the complaining party reasonable attorney’s
fees and other litigation costs reasonably incurred. Whether the position of the complaining
party was substantially justified shall be determined on the basis of the record as a whole
which is made in the proceeding for which fees and other expenses are sought.”).
      8
        See also Springside Condo. Assn. Inc. v. Harpagon Co. LLC, 298 Ga. App. at 40
(1) (Appellate attorney fees may be recovered under the Georgia Condominium Act,
pursuant to OCGA § 44-3-109 (b) (3), which provides, “[t]o the extent that the
condominium instruments provide, the personal obligation of the unit owner and the lien
for assessments shall also include . . . [t]he costs of collection, including court costs . . .

                                               9
           Similarly, in this case, nothing in the fee provision at issue expressly limits

  recovery of attorney fees to those incurred in trial court litigation. And we conclude

  that making appellate fees compensable would further the purpose of the Act, which

  is to deter harassing and intimidating behavior and to protect victims from harm, by

  enabling a stalking victim to defend a protective order on appeal.9 For these reasons,

  we conclude that the trial court did not abuse its discretion in awarding costs and

  attorney fees incurred by the petitioners on appeal.10

           Judgments affirmed. Andrews and Rickman, JJ., concur.




and reasonable attorney’s fees actually incurred.”); In re Estate of Zeigler, 295 Ga. App.
at 161 (2) (d) (Appellate attorney fees could be recovered in a breach of trust action,
pursuant to former OCGA § 53-12-193 (a) (4), which provided: “a trustee who commits
a breach of trust is personally chargeable with any damages resulting from the breach of
trust including but not limited to[,] . . . [i]n the discretion of the court, expenses of
litigation, including reasonable attorney’s fees incurred by the beneficiary in bringing an
action on the breach or threat to commit a breach.”).
      9
          See n. 2, supra.
      10
         We note that the Bishops challenged only the trial court’s authority to award
appellate attorney fees; they did not challenge as unreasonable the specific amounts
awarded.

                                             10